                                                                           Littler Mendelson, PC
                                                                           900 Third Avenue
                                                                           New York, NY 10022.3298



                                                     3/30/2020
                                                                           Christine L. Hogan
                                                                           212.583.2676 direct
                                                                           212.583.9600 main
                                                                           212.898.1116 fax
                                                                           clhogan@littler.com
March 27, 2020                      Application GRANTED. The deadline for the completion of discovery is extended until
                                    June 1, 2020. Nonetheless, Defendants are encouraged to consider taking Plaintiff's
                                    deposition by remote means. Accordingly, it is hereby Ordered, pursuant to Rules
                                    30(b)(3) and 30(b)(4) of the Federal Rules of Civil Procedure, that all depositions in
VIA ECF                             this action may be taken via telephone, videoconference, or other remote means. It is
                                    further Ordered, pursuant to Rule 30(b)(5), that a deposition will be deemed to have
Hon. Stewart D. Aaron               taken place “before an officer appointed or designated under Rule 28” if such officer
United States District Court        attends the deposition using the same remote means used to connect all other
Southern District of New York       participants, so long as all participants (including the officer) can clearly hear and be
500 Pearl Street, Room 1970         heard by all other participants. SO ORDERED.
New York, NY 10007                  Dated: March 30, 2020

Re:       Jamiel v. Maison Kayser@usa.com et al., Case No. 19-cv-1389 (GBD) (SDA)
          Meet-and-Confer Status Update and Request to Adjourn Jamiel Deposition

Dear Judge Aaron:

We represent Defendants in the above-referenced matter. In accordance with Your Honor’s March 9,
2020 Order, see Docket No. 88, we write to provide an update on the parties’ meet-and-confer conference
related to Mr. Jamiel’s deposition, which was previously set to occur in the Southern District’s Manhattan
courthouse for security reasons.

Defendants reached out to Mr. Jamiel via e-mail (as is his preferred method of contact) to discuss
rescheduling his deposition. In response, Mr. Jamiel informed Defendants that he would not be available
within the coming two weeks. Defendants proposed that the deposition tentatively be scheduled for April
23, 2020 in the Southern District’s Manhattan courthouse—assuming the Southern District resumes
normal operations before this time; however, Mr. Jamiel did not respond to this proposal as of the time
this letter was filed.

Accordingly, Defendants respectfully request an adjournment of Mr. Jamiel’s deposition, until normal
operations within the Southern District resume. This is Defendants’ second request to adjourn Plaintiff’s
deposition. Both requests relate to the current COVID-19 pandemic. The Court granted Defendants’ first
request.

We thank the Court for its time in addressing this matter.


                                                            Respectfully submitted,


                                                            Christine L. Hogan

cc:       Akeel Abdul Jamiel, Pro Se Plaintiff (by email – certificate of service below)
